8800 N. Gainey Center Dr. Suite 270 Scottsdale, AZ 85258 480-275-7572 VIA EDGAR November 5, 2014 Mark P. Shuman Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re:Nuvola, Inc. Registration Statement on Form 10 Filed September 18, 2014 File No. 000-55212 Ladies and Gentlemen: Nuvola, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the immediate withdrawal of the Company’s Registration Statement on Form 10 (File No. 000-55212) together with all exhibits thereto, which was initially filed on September 18, 2014. If you have any questions regarding this matter, please contact Donald J. Stoecklein of Stoecklein Law Group, LLP by telephone at (619) 704-1310. Thank you for your attention to this matter. Sincerely, NUVOLA, INC. By: /S/ Jeffrey I. Rassás Jeffrey I. Rassás, President
